Citation Nr: 1452256	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  06-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-operative residuals of lateral anterior cruciate ligament reconstruction of the left knee, including left knee osteoarthritis.


REPRESENTATION

Veteran is represented by:	 The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to October 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a March 2013 remand, the Board found that the evidence of record raised issues of entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability, and entitlement to an increased rating for a service-connected right shoulder disability.  These claims were again referred to the RO in September 2013 and March 2014 remands.  To date, the record does not demonstrate that the RO has undertaken any development or adjudication of these claims.  As such, the Board is again referring them to the RO for appropriate action.  


REMAND

The Board's March 2014 remand required the RO to provide the Veteran with an appropriate VA examination to determine the current severity of his service-connected post-operative residuals of lateral anterior cruciate ligament reconstruction of the left knee and to provide a magnetic resonance imaging (MRI) of the left knee.  In the event that the Veteran did not report for the examination, the RO was directed to document that notice scheduling the examination was sent to the Veteran's last known address and to indicate whether that notice was returned as undeliverable.  While the Veteran's claim was in remand status, he failed to appear for a VA examination without good cause.  However, the claims file does not contain documentation of notice sent to the Veteran or an indication as to whether such notice was returned as undeliverable.  Therefore, the Board finds that the RO did not substantially comply with the Board's March 2014 remand directives.  Because substantial compliance with the terms of the Board's March 2014 remand was not attained, a remand is required for another effort to comply with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected post-operative residuals of lateral anterior cruciate ligament reconstruction of the left knee, including osteoarthritis.  The evidence of the record in the form of electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.  MRIs of the left knee must be obtained, based on the recommendation of the January 2014 VA examiner, if the Veteran so permits.  

The examiner must conduct full range of motion studies on the service-connected left knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees, with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, fatigability, lack of coordination, or pain due to repeated use or flare-ups.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's left knee, and if so, whether it is slight, moderate, or severe.  The examiner must also address the severity of the knee disability as a whole, in terms of whether it is "mild," "moderate," or "severe."  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to his last known address. Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent and returned as undeliverable.

3.  After the requested development has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, the RO must re-adjudicate the Veteran's claim of entitlement to a rating in excess of 10 percent for post-service post-operative residuals of lateral anterior cruciate ligament reconstruction of the left knee, including left knee osteoarthritis.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

